Citation Nr: 1722989	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral vascular disease left lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral vascular disease right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to May 14, 2009 and in excess of 40 percent thereafter for diabetic peripheral neuropathy left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent prior to May 14, 2009 and in excess of 40 percent thereafter for diabetic peripheral neuropathy right lower extremity.

5.  Entitlement to an earlier effective date than June 9, 2009 for the grant of service connection for diabetic peripheral vascular disease left lower extremity.

6.  Entitlement to an earlier effective date than June 9, 2009 for the grant of service connection for diabetic peripheral vascular disease right lower extremity.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.




FINDINGS OF FACT

1.  In January 2017 at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to entitlement to initial evaluations in excess of 20 percent for diabetic peripheral vascular disease of the left and right lower extremities and entitlement to initial evaluations in excess of 10 percent prior to May 14, 2009 and in excess of 40 percent thereafter for diabetic peripheral neuropathy of the left and right lower extremities.

2.  Service connection for diabetes mellitus, type II (diabetes) was granted in a September 2008 rating decision.

3.  In June 2009, the Veteran submitted a statement regarding, in part, his rating for diabetes and the medications he was taking; the June 2009 submission was not a notice of disagreement with the September 2008 rating decision and was not a claim for service connection for diabetic peripheral vascular disease (PVD).

4.  The RO treated the June 2009 statement as a claim for an increased rating for diabetes and scheduled the Veteran for a VA examination; diabetic PVD in the left and right lower extremities was diagnosed at the August 2009 VA examination.

5.  The Veteran never made a formal or informal claim for service connection for diabetic PVD; the diagnosis of diabetic PVD was made in connection with a claim for an increased rating for diabetes received by VA on June 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to initial evaluations in excess of 20 percent for diabetic peripheral vascular disease of the left and right lower extremities and entitlement to initial evaluations in excess of 10 percent prior to May 14, 2009 and in excess of 40 percent thereafter for diabetic peripheral neuropathy of the left and right lower extremities, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date prior to June 9, 2009, for the grant of service connection for diabetic PVD left lower extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date prior to June 9, 2009, for the grant of service connection for diabetic PVD right lower extremity have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In January 2017, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw his appeal as to entitlement to initial evaluations in excess of 20 percent for diabetic PVD of the left and right lower extremities and entitlement to initial evaluations in excess of 10 percent prior to May 14, 2009 and in excess of 40 percent thereafter for diabetic peripheral neuropathy of the left and right lower extremities before the undersigned at a Video Conference Hearing.  This request was reduced to writing in the hearing transcript on record.  See pgs. 2-3 of the transcript.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal of these four issues, and they are dismissed.



II.  Earlier Effective Dates

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran argues that the effective date for service connection for diabetic PVD should be in 2007 when he was awarded service connection for diabetes.  See January 2017 Hearing Transcript.

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5 (2016).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Here, the Veteran never filed a claim for service connection for diabetic PVD.  While he did claim service connection for nerve damage in the legs in an August 2006 VA Form 21-526, the Board finds a claim for a nerve injury cannot be construed as a claim for a vascular disease even when made by a lay person.  The grant of service connection was based upon the diagnosis of PVD at a VA examination in August 2009 and the determination that PVD was caused by the Veteran's service-connected diabetes.  See 38 C.F.R. § 3.310 (2016) (addressing service connection on a secondary basis).  As for the proper effective date, the examination in August 2009 was scheduled following the Veteran's statement received June 9, 2009 regarding the disability rating for his diabetes.  As such statement did not voice disagreement with the September 2008 rating decision that granted service connection for diabetes and as no claim for service connection for diabetic PVD had been filed prior to that date, June 9, 2009 is the earliest date service connection for diabetic PVD can be awarded pursuant to the law.

Based on the foregoing, because the preponderance of the evidence is against the assignment of earlier effective dates, the benefit of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

















      (CONTINUED ON NEXT PAGE)
ORDER

The claims for entitlement to initial evaluations in excess of 20 percent for diabetic peripheral vascular disease of the left and right lower extremities and entitlement to initial evaluations in excess of 10 percent prior to May 14, 2009 and in excess of 40 percent thereafter for diabetic peripheral neuropathy of the left and right lower extremities are dismissed.

Entitlement to an effective date earlier than June 9, 2009, for the grant of service connection for diabetic peripheral vascular disease left lower extremity is denied.

Entitlement to an effective date earlier than June 9, 2009, for the grant of service connection for diabetic peripheral vascular disease right lower extremity is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


